DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7-8, 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,977,103 to Chen et al. (Chen).
Chen teaches:
Claim 1: A medical device comprising: an inflatable balloon (Fig. 6) having an axial length with a wall (114, Fig. 2) located along the axial length having an interior surface and an exterior surface that defines a wall thickness (Fig. 6) there between; at least a portion of the wall being formed of a reinforced composite material (polymer matrix material and plurality of fibers, abstract), the reinforced 
Claim 2: The fibers are homogenously dispersed throughout the polymeric matrix (Fig. 6).
Claim 4:  Each of the plurality of fibers is individually selected, and wherein the plurality of fibers comprise nanofibrillated cellulose (NFC), cellulose nanocrystals (CNC), carbon and ceramic nanotubes, metal oxides, metals, polyacrylonitrile, magnetic or paramagnetic materials, poly(E-caprolactone), poly(lactic acid), poly(glycolic acid), poly(lactide-co-glycolide), poly(L-lactide), poly(L-lactide-coEcaprolactone), polyurethane, polyethylene oxide, polyethylene terephthalate, poly (ester urethane)urea, poly[bis(p-methylphenoxy) phosphazene], poly(p-dioxanone-coL-lactideblock- poly(ethylene glycol), polyvinylpyrrolidone, n-isopropylacrylamide, polysaccharide, polyalkycyanoacrylate, polytetrafluoroethylene, polyamides, collagen, gelatin 
Claim 7: The polymeric matrix (206, Fig. 2A) comprises cellulose, polyamide, polyethylene terephthalate (PET), polybutylene terephthalate (PBT), polyethylene naphthalate (PEN), and ethylene terephthalate copolymers; polyurethane; polyethylene; polyvinyl chloride; polycarbonate; poly(meth)acrylate; maleate; polyether etherketone (PEEK); poly(ethylenecomethacrylic acid) (EMAA); polyamide/polyether block copolymer, polyester/polyether block copolymer; polyamide/polyether polyester copolymer; PBT polybutylene oxide block copolymer or a combination thereof (Col. 4, ll. 10-14).
Claim 8: The amount of fibers present in the reinforced micro-composite material ranges from about 0.1 wt. % to less than 5 wt. %, based on the overall weight of the reinforced micro-composite material (Col. 3, ll. 66-67 and Col. 4, ll. 1-9).
Claim 10: The fibers (62, Fig. 6, Col. 6, ll. 5-25, the fibers gradually changing from one direction to another direction as one passes through the material) are oriented biaxially at an intermediate angle that is between the nanofibers being axially-oriented and circumferentially-oriented with respect to the axial length of the inflatable balloon.
Claim 11:  The inflatable balloon (such as one in Fig. 12) further comprises at least one of an inner protective layer and an outer protective layer (such as 114, 116, Fig. 12).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of US 8,048,028 to Horn et al. (Horn).
Chen teaches:
The medical device according to claim 4 (see rejection of claim 4 above).
Chen fails to teach:
Claim 5:  The nanofibers comprise nanofibrillated cellulose (NFC), cellulose nanocrystals (CNC), carbon nanotubes, metal oxides, or a combination thereof.
Claim 6: The nanofibers further comprise a surface treatment that forms hydrophilic groups, hydrophobic groups, or a combination thereof on the external surface of the nanofibers.
Claim 14: The reinforced nanocomposite material further comprises one or more additives in the form of coupling or compatibilizing agents, plasticizers, surfactants or dispersants, stabilizers, pigments, whiteners, conductive agents, magnetic agents, radiopaque agents, therapeutic agents, and pharmaceuticallyactive compounds.
Horn teaches:
Claim 5:  In the same field as endeavor, a medial balloon comprises nanomaterial filling into a void on the balloon to enhance the burst pressure of the balloon. The nanomaterial comprises carbon nanotubes (Col. 1, II. 31-43).
Claim 6: The nanofibers (230) further comprise a surface treatment that forms hydrophilic groups, hydrophobic groups, or a combination thereof on the external surface of the nanofibers (Col. 7, II. 24-28).

It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to use nanofibers as taught by Horn into Chen since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use; MPEP 2144.07 Art Recognized Suitability for an Intended Purpose, In re Leshin, * > 277 < F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Chen teaches:
The medical device according to claim 1 (see rejection of claim 1 above).
Chen fails to teach:
Claim 13: The nanofibers exhibit an aspect ratio that ranges from 25 to about 5,000.
Chen teaches the current invention but fails to disclose the nanofiber exhibit an aspect ratio as claimed above.  However, at the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the nanofibers exhibit an aspect ratio that ranges from 25 to about 5,000 because Applicant has not disclosed that having such ranges provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the device of Chen and applicant’s invention, to 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-8 and 10-14 have been considered but are moot because the new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PHONG SON H DANG/Primary Examiner, Art Unit 3771